Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 01, 2016

The Court of Appeals hereby passes the following order:

A16A1216. IDRISSA GAYE v. NAJARIAN CAPITAL, LLC. et. al.

      In this direct appeal, Idrissa Gaye seeks review of the superior court’s order
dismissing her petition for a writ of certiorari of a magistrates court’s decision.
Appellee Najarian Capital, LLC. et. al. filed a motion to dismiss Gaye’s appeal
because we lack jurisdiction. Najarian Capital is correct.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). Such compliance is required even where the superior court
dismisses the certiorari petition. See Brewer v. Bd. of Zoning Adjustment of Atlanta,
170 Ga. App. 351 (317 SE2d 327) (1984). Because Gaye did not follow the proper
procedure for requesting appellate review in this case, we lack jurisdiction over this
appeal. Accordingly, Najarian Capital’s motion to dismiss is GRANTED, and this
appeal is hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                                                            04/01/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.